                                                                                   1



 1                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
 2

 3   UNITED STATES OF AMERICA,           )
                                         )
 4                    Plaintiff,         )
                                         )
 5       VS.                             )    18-CR-1023
                                         )
 6   MICHAEL STEVENSON,                  )
                                         )
 7                    Defendant.         )

 8

 9                                 APPEARANCES:

10   ATTORNEY JOHN H. LAMMERS, U.S. Department of Justice, 600
     4th Street, Suite 670, Sioux City, Iowa 51101, appeared
11   on behalf of the United States.

12   ATTORNEY CORY GOLDENSOPH, 425 Second Street S.E., Suite
     803, Cedar Rapids, Iowa 52401, appeared on behalf of the
13   Defendant.

14

15                       FINAL PRETRIAL CONFERENCE,

16                 HELD BEFORE THE HON. C.J. WILLIAMS,

17   on the 11th day of April, 2019, at 111 Seventh Avenue

18   S.E., Cedar Rapids, Iowa, commencing at 9:57 a.m., and

19   reported by Patrice A. Murray, Certified Shorthand

20   Reporter, using machine shorthand.

21

22

23               Patrice A. Murray, CSR, RPR, RMR, FCRR
                       United States District Court
24                   111 Seventh Avenue S.E., Box 4
                      Cedar Rapids, Iowa 52401-2101
25                            (319) 286-2338

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   2



 1        (The following proceedings were held in open court.)

 2               THE COURT:       Good morning.       The matter now

 3   before the Court is United States of America versus

 4   Michael Stevenson, Criminal Case Number 18-CR-1023.                      This

 5   matter comes on for a final pretrial conference.                   The

 6   United States is represented by Assistant United States

 7   Attorney Jack Lammers.         The defendant is personally

 8   present and represented by Attorney Cory Goldensoph.

 9        First of all, I want to figure out the length of

10   this trial.     Mr. Lammers, what is the estimated length?

11               MR. LAMMERS:       Your Honor, I initially said that

12   I believed this would be two-and-a-half days.

13   Mr. Goldensoph believed it would be four days.                  I still

14   think two-and-a-half, maybe three; but I'm not sure what

15   defense's position is.

16               THE COURT:       All right.      Give me an idea --

17   first of all, I also saw Kyndra Lundquist entered her

18   appearance.     Will she be co-counsel during this trial?

19               MR. LAMMERS:       She will, Your Honor.

20               THE COURT:       How many witnesses are you planning

21   to call?

22               MR. LAMMERS:       10 to 12 it looks like.

23               THE COURT:       Are any of them in custody?

24               MR. LAMMERS:       Yes.

25               THE COURT:       How many approximately?

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   3



 1                MR. LAMMERS:      Right now, there are two for

 2   sure.    There was a possibility there was another one that

 3   was in Arizona, but it doesn't look like we'll be able to

 4   get him back, so I believe there's two in custody.

 5                THE COURT:      All right.      Any other issues with

 6   getting witnesses here, other than the one you just

 7   mentioned?

 8                MR. LAMMERS:      Potentially, we have one who, it

 9   sounds like, may be ducking service.              We've spoken to

10   her, informed her of the subpoena.              She may or may not

11   actually -- she may not be cooperative.                I'm fairly sure

12   we will find her, but I just want to let the Court know

13   that's the case.       If we need to get a material witness

14   warrant, we'll be contacting the Court as necessary.

15                THE COURT:      All right.      Very good.       For

16   purposes of jury instructions, quite frankly, are any of

17   your witnesses going to be testifying pursuant to a plea

18   agreement?

19                MR. LAMMERS:      At least two.

20                THE COURT:      All right, we'll add that jury

21   instruction then.

22           All right.    Mr. Goldensoph, what are your thoughts

23   about length of the case?          And give me an idea how many

24   witnesses you plan on calling.

25                MR. GOLDENSOPH:        Your Honor, when I originally

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   4



 1   said four, I had at that time a different strategy, and I

 2   believe that strategy is altered some, and so I think it

 3   will decrease the length of the trial.               I would still say

 4   three, just to be on the safe side.              I, at this point,

 5   anticipate the possibility of calling three to four

 6   witnesses.     Again, all of this is just to be on the safe

 7   side, Your Honor.

 8                THE COURT:      Very good.      I appreciate that.         So

 9   what I'll plan on doing is telling the jury this is

10   probably a three-day trial, and, as I always do, I'll

11   tell them these estimates are just the best estimates by

12   the lawyers and it may be a little bit more or it may be

13   a little bit less but we'll estimate it at a three-day

14   trial.

15        Do you have any issues regarding getting your

16   witnesses here or getting them served?

17                MR. GOLDENSOPH:         Your Honor, we're going to --

18   I was intending on working on those subpoenas yesterday

19   but my secretary was out ill yesterday, so I intend on

20   working on them today and getting those to the marshals

21   yet today.     So I don't anticipate any real conflict in

22   getting the witnesses here.

23                THE COURT:      Okay.     Mr. Lammers, has any formal

24   plea offers been made to the defendant in this case?

25                MR. LAMMERS:      Yes, Your Honor.         First of all,

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   5



 1   I'm sorry, I guess I -- as many times as I've seen you in

 2   court, I have never asked, what's your preference?                    Do we

 3   stand to address the Court?           Do we sit to the microphone?

 4   How would you prefer we do that?

 5               THE COURT:       Do it however you want to,

 6   Mr. Lammers.      I'm not into formalities.            It's whatever

 7   you are comfortable with.

 8               MR. LAMMERS:       The convention obviously has been

 9   different on the different sides of the state, so I

10   wanted to make sure I was following the appropriate

11   convention.

12        In regards to, I guess -- now I guess I've lost my

13   train of thought.       What was the question?

14               THE COURT:       I was asking -- oh, about plea

15   offers, whether you made a formal plea offer.

16               MR. LAMMERS:       Yes, I'm sorry, Your Honor.             The

17   defendant actually requested a plea offer to plead to

18   Counts, I believe it was, 3, 4 and 5.               We tendered a

19   noncooperation plea offer, including some language that

20   the defense had requested, and apparently that was

21   rejected.

22               THE COURT:       All right.      Very good.

23        And, Mr. Stevenson, it is totally up to you whether

24   you accept or reject the government's plea offers; I

25   don't care one way or the other.             My only concern is, I

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   6



 1   need to make sure you are aware that a plea offer was

 2   made and that it's your decision not to -- it was your

 3   decision not to accept that plea offer.

 4               THE DEFENDANT:        I couldn't -- I wasn't able to

 5   make a -- a knowledgeable and voluntary decision based

 6   off the fact that, you know, I couldn't make that

 7   decision because I didn't have the adequate materials to

 8   be able to prepare for trial, such as, you know,

 9   disclosures that was made through subpoenas, other

10   disclosures.      And basically, I got an incomplete

11   discovery; you know, there's still items that is missing

12   that I haven't been able to view.             So if there's any way

13   that them items could be made -- made viewable to me,

14   then that would be good, because right now I feel like

15   I'm at a prejudice and I'm not allowed no -- I'm not

16   allowed a fair trial without my proper material to be

17   able to attend trial with.

18               THE COURT:       Mr. Lammers, just so we have a good

19   record, your plea offer you made, did it have a time

20   limitation to it and has that expired?

21               MR. LAMMERS:       I don't recall -- frankly, I

22   didn't bring that plea agreement.             I don't recall if I

23   put a deadline in it.         I don't think that I did; however,

24   there, of course, is the Court's deadline for -- for

25   acceptance of responsibility.            I think we're past that

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   7



 1   deadline.     I think actually that was on Tuesday, in order

 2   for the defendant to qualify at least for the third

 3   level, and I don't know in regards to levels one and two,

 4   so that's our position.

 5               THE COURT:       All right.      Very good.       You're

 6   right.   The deadline for the defendant receiving the

 7   third level off has passed, and so regardless of what

 8   plea agreement may or may not be out there still and

 9   whatever the parties agreed to, the Court's deadline is

10   passed and so the defendant would not be eligible for

11   that third level off for acceptance of responsibility.

12        And so, Mr. Stevenson, I just want to make sure, as

13   I understand, you rejected the plea agreement because you

14   didn't feel like you were in the position to have enough

15   knowledge to accept it or reject it?

16               THE DEFENDANT:        Exactly.

17               THE COURT:       All right.      So in any event, you

18   were aware of the plea offer?

19               THE DEFENDANT:        Yes.

20               THE COURT:       And you chose not to enter into the

21   plea agreement based on your view you didn't have enough

22   information to enter into it; is that fair?

23               THE DEFENDANT:        Yes.

24               THE COURT:       All right.      All right.       I want to

25   go back to the witnesses for just a second.                 Do any of

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   8



 1   your witnesses, Mr. Lammers, need any type of special

 2   accommodations, interpreters, anything like that that we

 3   need to worry about?

 4                MR. LAMMERS:      No, Your Honor.

 5                THE COURT:      Mr. Goldensoph, how about you?

 6                MR. GOLDENSOPH:        No.

 7                THE COURT:      All right.      I've read the motion in

 8   limine in this case, and there's not -- we're doing this

 9   hearing a little early because my next week is completely

10   jammed up, and normally we won't have these until after

11   the trial memos are due and the witness lists and all

12   that kind of stuff, so I'm a little bit in the dark.                    But

13   from the motion in limine that's pending right now, I

14   gather that there was an overdose death tied to one of

15   the counts in the indictment.             Is the government going to

16   be offering evidence in that form or regarding a death in

17   this case?

18                MR. LAMMERS:      Yes, Your Honor.

19                THE COURT:      Will you be having expert witnesses

20   testifying?

21                MR. LAMMERS:      Yes, Your Honor.

22                THE COURT:      I think, Mr. Lammers, you -- you

23   try cases this way, but just to make sure, I don't

24   require, nor do I think it's appropriate, for the Court

25   to formally anoint a witness as an expert, and so the way

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                   9



 1   it would work is, you would call your witness, establish

 2   whatever foundation on the background of your witness

 3   that you wish to establish, and then you can ask your

 4   witness to render an opinion, and you don't have to

 5   formally move to have the witness identified as an expert

 6   or accepted as an expert in any particular area.                   You can

 7   just move right into the questioning.               If the defense

 8   believes that an inadequate basis has been established

 9   for him or her to render an opinion under the 700 Rules

10   of the -- Rules of Evidence, the defendant can object at

11   that point.     Will you just be having one expert?

12               MR. LAMMERS:       Two, Your Honor.

13               THE COURT:       Two.    What type of experts are

14   they?

15               MR. LAMMERS:       I'll have the medical examiner

16   and I'll have a chemist.

17               THE COURT:       All right.      Let's talk a little bit

18   about the jury selection process.             The way this is going

19   to work is we will have 29 persons called forward into

20   the courtroom randomly seated in the box and in front of

21   the box.    I will then explain the -- introduce people in

22   the courtroom and go through the jury selection process,

23   explaining what that's going to consist of for the

24   jurors.    I will hear first hardship excuses from any

25   jurors.    I will take up anybody who raises their hand at

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               10



 1   sidebar and I'll hear their excuses at sidebar.                  I will

 2   not entertain argument from counsel; so, in other words,

 3   the prospective juror can tell me their hardship and I'm

 4   just going to rule on it one way or another without input

 5   from the attorneys.

 6        Once I go through the hardship excuses, then I'll

 7   conduct my own voir dire, which I'll cover here in a

 8   minute.    Once I'm done, I'll turn it over to the

 9   government for voir dire.          The government has 30 minutes

10   for voir dire.      When the government's done with voir

11   dire, if, Mr. Lammers, you believe, that there is a

12   reason to remove any of the prospective jurors for cause,

13   you can simply indicate that you need to speak to the

14   Court at sidebar, and we will take up any for-cause

15   motions at sidebar so you are not making those in front

16   of the prospective jurors.           If on the other hand you get

17   to that point and you have no motion for cause, you can

18   simply say "Pass for cause," and then I'll turn it over

19   to the defense.       Mr. Goldensoph will also have

20   30 minutes.     It will be in -- the same process for

21   for-cause motions as I described for Mr. Lammers.

22        Once we get through all of the voir dire, then it

23   will be time to exercise peremptory strikes.                 I entered

24   an order at document number 41 describing the method we

25   are going to use for the exercise of peremptory strikes,

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               11



 1   but let me go through it with counsel and then hopefully

 2   answer any questions you might have.

 3           First of all, once we get to that point, I'm going

 4   to excuse the jurors, and so you will not be able as you

 5   are exercising peremptory strikes to look up and eyeball

 6   the person that you were thinking of, so you're going to

 7   have to make notes and kind of memorize the people before

 8   I excuse them.      Once the jurors are excused, then we're

 9   going to start in the upper right-hand corner and that's

10   juror number 1 and we'll go down the row, 2, 3, 4, 5 and

11   so forth, and the next row.           I'll start with juror number

12   1.   I'll move -- or I'll ask the government first,

13   "Mr. Lammers, do you wish to exercise a peremptory strike

14   as to prospective juror 1?"           If Mr. Lammers says "Yes," 1

15   is out.     If Mr. Lammers says "No," then I'll turn to

16   Mr. Goldensoph and ask if you'd like to exercise a

17   peremptory strike.        If you exercise it, that juror is

18   gone.     If you don't exercise it, then that juror is now

19   on the jury.      We will move then to juror number 2, down

20   the row, and now it's going to be Mr. Goldensoph's turn

21   to go first, "Do you exercise or not?"               Then to

22   Mr. Lammers, "Do you exercise or not?"               And then if

23   the -- neither one of them exercises, then juror number 2

24   is on the jury.

25           We continue to go down the rows until we have 13

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               12



 1   jurors seated.      That will be -- the first 12 will be the

 2   jury and the last one not struck will be the alternate.

 3   That's regardless of whether other people have been

 4   replaced during the jury selection process for cause.                     So

 5   let's say, for example, juror number 2 I excused as a

 6   hardship or on a motion for cause, and so juror number 2

 7   might have been seated technically later than the other

 8   jurors, but if we passed over that juror, that juror is

 9   now on the jury; and it's the last juror not struck who

10   will be the alternate.

11         Once we get to 13 jurors who have not been struck,

12   that is our jury regardless of whether the parties have

13   fully exercised all of their peremptory strikes or not.

14   And so if you have reserved peremptory strikes in

15   anticipation of later jurors and you haven't exercised

16   them, then you are done.          There is no back striking, so

17   once you get to that point, you can't now go back and

18   say, "Well, now that I know that, I want to go back and

19   strike juror number 2."          It's too late.        Once we pass

20   over a juror, that juror is on the jury and there's no

21   back striking.

22         Mr. Lammers, do you understand the methodology?

23               MR. LAMMERS:       I understand it.

24               THE COURT:       I won't ask if you are happy about

25   it.   Do you have any objections to the methodology?

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                 13



 1               MR. LAMMERS:       I don't have any objections at

 2   this point, Your Honor.

 3               THE COURT:       Very good.      Mr. Goldensoph?

 4               MR. GOLDENSOPH:         Your Honor, I do understand.

 5   The only reservation I really have with this method is --

 6   aside from it's not at all what I'm used to, the not

 7   having them there while we're striking is substantially

 8   different enough that I think that may be the most

 9   difficult part about this, although in -- I did read your

10   law review article regarding this.              And to be honest with

11   you, after -- my initial reaction upon seeing your order

12   was I didn't like it.         But then I read the article and I

13   thought I kind of like it.

14        Like I said though, the only reservation I have

15   about it is just not being able to see them sometimes

16   does make it a little bit more difficult, and that's even

17   with taking good notes and whatnot.              So I guess, like I

18   said -- I mean, I'm not specifically objecting or

19   anything like that, but I'm just putting that particular

20   reservation on the record.

21               THE COURT:       And I understand the reservation,

22   and it is somewhat of a disadvantage in that sense.                    It

23   just requires you to -- if you know you are not going to

24   be able to eyeball them when you are making these

25   decisions, you're just going to have to think about that

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               14



 1   as you are making notes and plan for it in advance.                     But

 2   I think this method is more efficient.               It keeps the

 3   delays down for the jury.          They're not sitting there

 4   watching you exercise peremptory strikes and trying to

 5   calculate what you are doing and why you are doing it and

 6   who is striking them or trying to read into your

 7   expression whether you like them or dislike them.                     And as

 8   I indicated in the article, I think it is a more random

 9   and in that way more fair system to use, and so that will

10   be the method we will be using.

11        All right.       Let me go through my voir dire.              There's

12   some questions I'll have of defense counsel primarily

13   about how we're going to do this and exactly what I am

14   going to say.      When I'm introducing the people in the

15   courtroom, Mr. Goldensoph, sometimes I introduce the US

16   marshals and sometimes I don't depending on defense

17   counsel's preference.         When I introduce them, I simply

18   indicate that they are deputy US marshals and I say

19   they're in the courtroom whenever the judge is.                  My

20   concern is that jurors are watching them.                If we don't

21   introduce them, they're wondering who they are.                  They

22   sometimes change out in the course of the trial, which

23   draws attention to them, and I don't want the jurors to

24   draw some type of conclusion from them.                On the other

25   hand, it draws attention to them.             And so some defense

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               15



 1   counsel want me to do that.           Some don't.       And I'll do

 2   whatever you want.

 3               MR. GOLDENSOPH:         Your Honor, I guess my

 4   preference is to introduce them.             That way the jury just

 5   knows they're in the courtroom whenever the judge is.                     I

 6   mean, I think that would be -- I think that's pretty

 7   understandable to most people who see the Secret Service

 8   with the President or other dignitaries, so it makes

 9   sense and I like that idea.

10               THE COURT:       All right.      I will do that.

11        I'll go through a few things in my voir dire.                    I

12   will read the parties' statement of the case, which I

13   don't have yet but I'm sure I will soon.                I will go

14   through the witness lists by the parties.                When I go

15   through the witness lists, I don't give attribution, so I

16   won't say "These are the government's witnesses" and

17   "These are the defense witnesses."              I'll simply read a

18   list of witnesses, and I'll tell the jurors that these

19   are the names of people who will either appear as

20   witnesses in the case or whose names may come up during

21   the course of the trial.          And so with that in mind, I

22   intend to mention the person who passed away or overdosed

23   on the drugs.      Her [sic] name will come up during the

24   trial.   And if there are other names like that, that are

25   going to come up during the trial, even if the parties

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                 16



 1   aren't going to call them as witnesses, if you can alert

 2   me to that so I can include them in the list, I'd

 3   appreciate that.

 4        I will then ask the jurors if they have law

 5   enforcement connections, worked in a law enforcement

 6   capacity, family members in a law enforcement capacity;

 7   whether they have any conflicts with anybody in

 8   government, tax disputes, that kind of thing; if they've

 9   had trouble with law enforcement that would make it

10   difficult for them to be fair and impartial; or ties with

11   law enforcement that would make it difficult to be fair

12   and impartial to the defendant.

13        I'll ask if anybody's had prior jury service.                    And

14   when I ask these, I ask a series of follow-up questions.

15   I ask whether it's a civil or criminal case, federal or

16   state, if they reached a verdict and what the verdict is,

17   and whether the person served as a foreperson.                  If you

18   want more information from them, you can follow-up with

19   them after that.

20        I ask if anybody has ever testified as a witness in

21   any type of trial or hearing, other than a family law

22   matter like divorce or custody.             I just ask for a show of

23   hands.   I don't ask any follow-up questions, other than a

24   general question of whether in that capacity -- whether

25   serving in that capacity is going to affect their ability

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                17



 1   to be fair and impartial, but you are welcome to ask

 2   follow-up questions.

 3        I'll find out if anybody knows each other.

 4        I'll cover the government's burden of proof and the

 5   presumption of innocence.

 6        Mr. Stevenson is African-American.                And I will

 7   discuss that at the defendant's request or not, depending

 8   on what you want, Mr. Goldensoph.             And so when I do that,

 9   I typically tell a story on myself.              My best friend in

10   Washington, D.C., when I was out there, was

11   African-American.       He invited me to a -- or his wife

12   invited me to a surprise birthday party for him, and I

13   showed up and I was the only white person there.                   And I

14   recognized that everybody there was probably making

15   assumptions about my political views and my background

16   and everything else because of the color of my skin, and

17   that it made me realize for the first time what it was

18   like to be of a minority with other people.                 And then I

19   turn that into a discussion about how the criminal law

20   and justice is blind, and that the defendant's race in

21   this case has nothing to do with whether the government

22   can prove its case or not and they cannot make any

23   decision based on the defendant's race and they have to

24   set that aside.

25        Some defense counsel want me to do that.                  Some

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               18



 1   don't.   And I'll do whatever you want, Mr. Goldensoph.

 2                MR. GOLDENSOPH:        May I have a moment, Your

 3   Honor.

 4                THE COURT:      Of course.

 5        (Whereupon, counsel conferred with the defendant.)

 6                MR. GOLDENSOPH:        Your Honor, we would like for

 7   you to go through that questioning.

 8                THE COURT:      Very good, I will do that.

 9        I will also cover the defendant's right to remain

10   silent, indicating I don't know if he's going to testify

11   or not, but if he does not, the jury cannot take that

12   into account.

13        I will talk to them about drugs and whether any of

14   them have been affected by drugs, their family or loved

15   ones, in a way that would interfere with their ability to

16   be fair and impartial.         I'll ask about if any of them are

17   so pro legalization that they could not sit as a juror in

18   this case and be fair and impartial and follow the law as

19   I give it to them.

20        There's no charges, Mr. Lammers, involving firearms,

21   but are firearms going to come out or come up at all in

22   this case?

23                MR. LAMMERS:      Not unless I've missed something

24   in the case.      I don't believe so, Your Honor.

25                THE COURT:      Would the government want me to

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               19



 1   address anything regarding overdose or overdose evidence

 2   in my voir dire, or do you want to handle that yourself?

 3                MR. LAMMERS:      I'm not asking the Court to

 4   address it.     I may or may not address it.             Frankly, it's

 5   going to be -- there is an overdose but in one sense it's

 6   almost peripheral to the rest of the case.                 So it will

 7   come up and I think necessarily comes up.                It has to

 8   because we find heroin next to the deceased man, and then

 9   in his blood, but most of the case is not going to be

10   about the overdose.        There will be some reference to it,

11   but most of it will not be about that.

12                THE COURT:      Okay.     Mr. Goldensoph, do you want

13   me to address anything about an overdose death?

14                MR. GOLDENSOPH:         No, Your Honor.

15                THE COURT:      All right.      I will not do that

16   then.    That concludes my voir dire.

17           Mr. Lammers, is there anything that bothered you or

18   you have concerns about in my voir dire, or anything else

19   you'd like me to address that I am not?

20                MR. LAMMERS:      Not in regards to voir dire, Your

21   Honor.    Thank you.

22                THE COURT:      Very good.      Mr. Goldensoph?

23                MR. GOLDENSOPH:         No, Your Honor.

24                THE COURT:      All right.      All right.       I want to

25   talk just briefly about my courtroom preferences, and

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               20



 1   then talk briefly about the motion in limine.                  First of

 2   all, regarding my courtroom preferences, you are free to

 3   move about the well of the courtroom during openings and

 4   closings as much as you want.            And use your own judgment

 5   on how close you want to get to the jury.                I think they

 6   have personal space issues, and it's -- you can decide

 7   whether you want to invade that or not; but you have

 8   freedom to move about the well of the courtroom as you

 9   think is appropriate during opening and closing.

10           You do not have to ask permission to approach the

11   bench or witnesses, so long as you are approaching a

12   witness for the purpose of handing them an exhibit or a

13   document or something for refreshing recollection.                    I

14   don't want you hanging out by the witness unless there's

15   a good reason for it.         So if you are handing them an

16   exhibit, don't ask them questions about the exhibit

17   standing next to them.         Go back to the podium or go back

18   to your chair and ask questions from that location.

19           I permit one redirect and one recross, and so there

20   will be no re-redirects or re-recrosses.

21           I don't like sidebars.        I don't think they're a good

22   idea.    I think juries speculate about what we are all

23   talking about over there, and I think their speculation

24   oftentimes results in more prejudice to the parties

25   because they're thinking of things we are talking about

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                21



 1   that we're not talking about and we have no control over

 2   their speculation.

 3        That said, I also tried cases and I recognize that

 4   sometimes things happen, and you know your case better

 5   than I do and you know when we really need to talk

 6   outside the presence of the jury.             So I'll trust your

 7   judgment.     If you think we need a sidebar, ask for it and

 8   I'll grant that.       I just caution you to avoid them.               I

 9   will be available before trial and after trial every day,

10   and I'll come in early before we start in after lunch and

11   I'll be available during breaks.             So if it can wait until

12   the next break to talk about it, whatever the issue is,

13   that's probably the better course.

14        I don't like speaking objections, and so object,

15   state the rule or the basis for the objection.                  And

16   unless I ask for it, I don't want to hear a long

17   explanation for why you think something is objectionable.

18   I'll often rule on the objection without waiting for a

19   response if I'm going to overrule it.               If I'm going to

20   sustain it, I'll typically request -- or if I'm thinking

21   I might sustain it, I'll typically entertain a reaction

22   or a response from the other side.

23        Those are all my courtroom preferences that I can

24   think of.     Mr. Lammers, do you have any questions about

25   that issue?

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               22



 1               MR. LAMMERS:       Not specifically about your

 2   courtroom preferences.         I have a question about the

 3   schedule.     Are we doing the shorter 8:30 to 2:30, or are

 4   we doing the 9 to 5, or both?

 5               THE COURT:       We're doing 9 to 5 the first day,

 6   and then after that -- our trial scheduling order is at

 7   document number 46, and after the first day, we're doing

 8   the 8:30 to 2:30 schedule.

 9               MR. LAMMERS:       I'm sorry, I've reviewed the

10   order but I didn't recall that specific portion.

11               THE COURT:       That's fine.       Yeah, that's fine.

12   So we will do that after the first day, 8:30 to 2:30,

13   with two 20-minute breaks.

14        Mr. Goldensoph, any questions on that issue?

15               MR. GOLDENSOPH:         No, Your Honor.

16               THE COURT:       All right.      Mr. Lammers, I've

17   reviewed the motion in limine and the defendant's brief,

18   and your brief -- or your response isn't due until today

19   or tomorrow or something like that.              I don't need to take

20   this up at this point and I can wait until you file your

21   response, but if you wanted to discuss it or have any

22   type of oral discussion about it today, that's fine too.

23   Whatever you want to do.

24               MR. LAMMERS:       Thank you, Your Honor.           I can

25   address it briefly if the Court would like.                 We will have

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               23



 1   a response on file today.          In regards to the second

 2   portion of the motion in limine, I believe that is the

 3   discussion with the investigator and Mr. Stevenson, when

 4   Mr. Stevenson was in the Dubuque County Jail.                  We don't

 5   intend to offer any evidence of that, so I don't think

 6   that's going to be an issue.

 7        With the first portion of the motion in limine, I

 8   guess just a little background is in order.                 So Adam

 9   Birch purchased heroin and then overdosed from that and

10   maybe in conjunction with some other drugs, on or about

11   February 2nd, I think early morning.              In the course of

12   the investigation, we spoke to another witness in this

13   case who's going to be a witness at trial, and she says

14   that she knew that the heroin came from the defendant,

15   and she said --

16               THE COURT:       That Mr. Birch used?

17               MR. LAMMERS:       Yes, I'm sorry, I should have

18   been more clear.       The heroin that Mr. Birch used, she

19   said she knew that that came from the defendant, and she

20   says that she also overdosed on heroin that she believes

21   was from basically the same batch.              And there's some

22   conversation that she has with law enforcement in regards

23   to that, about how strong that heroin was.                 And I think

24   she also says at one point she used heroin twice that

25   day, once the heroin from the defendant, and then was

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                  24



 1   extraordinarily high.         And because of that, when she used

 2   heroin the second time, that she overdosed.                 But she

 3   intends -- or she has offered the opinion to law

 4   enforcement that she also had some of the strong heroin

 5   from the defendant.

 6        The motion in limine seeks to preclude that

 7   testimony and I believe really only that testimony.                     I

 8   don't think he's trying to preclude anything else that

 9   Emily Nelson is going to say, but we are requesting that

10   the Court allow that testimony.             That testimony is

11   relevant, and we'll flesh this out more fully in our

12   response, but the testimony is relevant.                I think the

13   objection is that it's unduly prejudicial, and my

14   response would be, of course it's prejudicial.                  All

15   evidence that we intend to introduce -- or nearly all

16   evidence is prejudicial.          That's the point of it.             But

17   the question is whether it's unfairly prejudicial.                     And

18   in this particular case I would submit it's not unfairly

19   prejudicial.      She has an opinion about the heroin and

20   about the strength of the heroin based on her use of

21   heroin.    And if she has an inconsistent -- if her

22   testimony is inconsistent, as the defendant has alleged,

23   that is absolutely perfect fodder for cross-examination.

24   It's not a reason to preclude the testimony.                 So based on

25   that, and I guess some other things that we'll flesh out

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                 25



 1   a little bit more in the response, Your Honor, we're

 2   requesting that the Court grant in part the motion in

 3   limine and deny in the other part.

 4               THE COURT:       Can you give me just a feel, how

 5   does this witness know that the heroin that Mr. Birch

 6   used was the same heroin that came from the defendant?

 7               MR. LAMMERS:       The defendant told her.

 8               THE COURT:       Okay.

 9               MR. LAMMERS:       The defendant made an admission

10   to her.    She was buying heroin from the defendant.                  She

11   was in contact with the defendant.              In fact, she's going

12   to testify that she's the one that then hooked them back

13   up once Adam Birch got out of jail.              Adam Birch was in

14   jail, got out, and he was asking -- maybe didn't have the

15   phone number of the defendant, was asking Emily Nelson

16   for the phone number -- and I can't remember which way it

17   is.   Either Michael Stevenson was asking for Adam Birch's

18   number or Adam Birch was asking for Michael Stevenson's.

19   She didn't feel comfortable because she didn't want to

20   have Adam Birth get back into it again, but then she

21   turned around and gave the number to the other party and

22   then they began to have a drug relationship.                 And she's

23   going to testify as to her knowledge of the defendant.

24   She will testify as to her dealings with the defendant.

25   She'll testify as to her purchases of heroin from the

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               26



 1   defendant and her conversations with the defendant about

 2   his sales to Adam Birch.

 3               THE COURT:       Thank you.      Mr. Goldensoph.

 4               MR. GOLDENSOPH:         Thank you, Your Honor.          First

 5   of all, I want to address the notion that she says my

 6   client told her that "Yeah, I'm the one who sold Adam

 7   Birch the drugs."       That -- I mean, I can't get that

 8   excluded; that would be a statement by the defendant,

 9   prior statement.       But that's very questionable with

10   regards to her credibility there.             She stated twice

11   before to the cops -- I mean, she had talked with the

12   cops twice before with regards to that.                That one never

13   came up despite talking about that very scenario, and

14   when she told the cops, "Yeah, Michael sold Adam those

15   drugs," it was in a situation where she wanted to get out

16   of jail.    She was clearly trying to get out of jail at

17   that point, so that there is questionable at best.

18        Now, with regards to her statements regarding "It

19   was Michael's drugs that caused me to overdose," earlier

20   on in the conversation, Judge, she says it was this other

21   guy's drugs that caused her to overdose.                And so later on

22   when she says, you know, "The drugs that I overdosed on

23   were from the same batch that Adam Birch got," the cop

24   says, "Whoa, whoa, whoa!          You told me earlier that it was

25   this other guy's drugs that you overdosed on," and then

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               27



 1   she says, "Well, I got drugs from Michael earlier that

 2   day, used them, I was super high.             And later on that --

 3   and I didn't overdose at that point.              And later on that

 4   day, I got drugs from this other guy and I overdosed."

 5        So, first of all, she's not a doctor, so she can't

 6   opine that "Yeah, it was actually Michael's drugs that

 7   caused me to overdose," so that's one thing.                 The other

 8   thing, Judge, is, you know, this -- the reason why I

 9   think this is excludable is because that particular

10   testimony is either, A, speculative, or, B, just an

11   out-and-out lie, because at that time, when she's saying

12   that, she's wanting to get out of jail and her story

13   changed in that conversation.            And, you know, that's the

14   reason why we think it's excludable.

15        And not only that, but as Mr. Lammers pointed out,

16   Adam Birch's overdose is peripheral.              I mean, what

17   they've alleged is my client sold Adam Birch drugs on

18   February 1, 2017.       That's it.       They're not alleging

19   that -- the death in the indictment.              And so whether or

20   not those drugs caused the death is not part of the --

21   it's not something for the jury to consider.                 So whether

22   somebody else later on overdosed on drugs from

23   Mr. Stevenson is not -- I don't think it's relevant,

24   frankly.    And if it is relevant -- I just don't know how

25   it's relevant, to be honest with you, because that death

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               28



 1   is not part of what the jury is here to decide.

 2        Now, she's going to testify that my client sold her

 3   drugs in the past, and so I can't get that excluded.                    But

 4   whether or not she overdosed on some of those drugs is

 5   not part of this case.         The overdose is not part of this

 6   case, and that's why I think it's not relevant.                  And even

 7   if it is, to the extent it is relevant, the probative

 8   value is de minimis, and that's obviously very

 9   prejudicial against my client.            And with the speculation

10   of, "Oh, it was his that caused me to overdose," with her

11   not having any sort of medical knowledge, is just over

12   the top.    So that's the reason why we don't believe her

13   evidence should be admitted.

14               THE COURT:       Thank you.      I am going to rule on

15   the motion in limine at this time, and I'm going to deny

16   the motion in limine as to the first issue regarding the

17   testimony by this Ms. Nelson.            Relevant evidence as

18   defined under Rule 401 is any evidence that has any

19   tendency to make a fact of consequence more likely than

20   without the evidence.         The nature of the drug, the fact

21   that there was another overdose, which is not a subject

22   of a motion in limine, makes the potency of this drug by

23   the defendant -- or that the defendant allegedly

24   distributed, relevant; and the fact that there is another

25   witness who is capable of testifying that she got heroin

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               29



 1   from the defendant that is also tied to the heroin

 2   provided to the person who overdosed and that she found

 3   it to be powerful heroin is relevant to this case.

 4           I don't find it unfairly prejudicial.              The jury is

 5   already going to hear about an overdose death in this

 6   case.    She clearly did not die.           The fact that she's

 7   going to testify that she felt that she overdosed from

 8   the heroin, I anticipate the evidence is going to be that

 9   she knows heroin, she's used heroin, she's experienced

10   with heroin, and she would know if she was overdosing or

11   not.

12           The fact that another supply of heroin or alcohol or

13   cocaine or anything else may have contributed to her

14   overdose doesn't negate the fact that in her view she

15   overdosed, in part, based on the heroin from the

16   defendant.     It's not uncommon for overdoses to be the

17   result of polysubstance abuse, and, in this case, it's

18   the one substance used twice.            And so I find nothing that

19   is inherently unfair there.

20           All the other issues raised by the defense regarding

21   the reliability of her testimony is a quintessential

22   basis for cross-examination.            And so, you know, her

23   testimony may be absolutely uncredible -- or incredible,

24   but that's ultimately going to be for the jury to decide

25   after listening to her testimony and being subject to

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               30



 1   cross-examination.

 2        And so I'm not going to grant this in an order in

 3   limine.     You may continue to still object at trial,

 4   Mr. Goldensoph, if you believe an objection is warranted,

 5   but I'm not going to bar the testimony in advance of

 6   trial.

 7        I will grant the second portion of the motion in

 8   limine.     The government is agreeing it's not going to

 9   introduce that testimony, and so that second part will be

10   granted.

11        So, Mr. Lammers, you do not have to file any

12   response.

13                MR. LAMMERS:      Thank you.       That was going to be

14   my next question.

15                THE COURT:      Mr. Lammers, that's everything on

16   my agenda for today.         Anything you want to talk about?

17                MR. LAMMERS:      I don't believe so, Your Honor.

18   I think we have -- I just don't think there's any other

19   issues we need to take up.           I've been in fairly frequent

20   contact with Mr. Goldensoph to try and figure out --

21   making sure he has all the items he believes are

22   necessary and we've been talking fairly routinely, or at

23   least by e-mail, fairly routinely about exhibits and

24   foundation and admissibility; and I think we hopefully

25   will have this -- will know where the points of

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               31



 1   disagreement and the points of agreement are in advance

 2   of trial.

 3               THE COURT:       All right.      And as with anything,

 4   the more notice the parties give me of any disputed

 5   issues that gives me some time to research or think about

 6   it the better.      I meant to ask you, Mr. Lammers, are you

 7   going to have any video or audio recording in this case?

 8               MR. LAMMERS:       I haven't decided yet.           There are

 9   video and audio recordings, and I haven't decided yet

10   whether I'm going to play them or not.               Right now, I'm

11   leaning against, but there is a chance.

12               THE COURT:       All right.      We will not include

13   anything in the jury instructions at this time then based

14   on that.

15        And I should have made it clear too, and I think the

16   parties know this, but we are instructing the jury before

17   the evidence starts, and so I will be providing all but

18   maybe a couple of the last instructions to the jury

19   before opening statement.          And then -- and then the last

20   couple -- and then if something else arises during the

21   trial, we can always add instructions at the end.

22   They'll be told that there will be instructions,

23   additional instructions, at the end of the trial as well,

24   so if something comes up, we can add those.

25        All right.       Mr. Goldensoph, what about you, is there

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               32



 1   anything else that we need to talk about?

 2               MR. GOLDENSOPH:         Your Honor, can I have a

 3   moment?

 4               THE COURT:       Yes.

 5        (Whereupon, counsel conferred with the defendant.)

 6               MR. GOLDENSOPH:         Your Honor, I guess I'd just

 7   alert the Court that there's a potential that we could be

 8   filing an additional requested jury instruction.

 9               THE COURT:       All right.      That's fine.       The

10   timeframe for doing that I don't think has passed, but if

11   it has, I'll still allow you to do that.                Let's go ahead

12   though and -- any additional proposed jury instructions,

13   let's try to get in by close of business on Monday --

14               MR. GOLDENSOPH:         Okay.

15               THE COURT:       -- because I'm in trial all next

16   week and I'm very busy, so I'm not going to have a lot of

17   time to pull these together.            So if you could do it by

18   close of business Monday, would that be workable?

19               MR. GOLDENSOPH:         Yes, Your Honor.

20               THE COURT:       All right.      Very good.       Anything

21   else, Mr. Goldensoph?

22               MR. GOLDENSOPH:         No, Your Honor.

23               THE COURT:       All right.      Thank you.

24               MR. LAMMERS:       Excuse me, Your Honor, I forgot

25   to mention, I will have a case agent in this particular

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               33



 1   case.    I do anticipate him testifying, and I would like

 2   to potentially maybe call him at the beginning and at the

 3   end.    He's both a fact witness and then potentially an

 4   expert witness, you know, in the sense of drug

 5   trafficking.      So with the Court's permission I would like

 6   to -- I haven't talked about this with Mr. Goldensoph,

 7   but I would like to do that.

 8                THE COURT:      And typically I let the lawyers try

 9   their cases however they want to try their cases, and

10   there's nothing in the rules that would prohibit a party

11   from re-calling a witness that I am aware of.

12           But, Mr. Goldensoph, do you have any objection to

13   that?

14           (Whereupon, counsel conferred with the defendant.)

15                MR. GOLDENSOPH:        Your Honor, I have no

16   objections.

17                THE COURT:      All right.      Very good.       Anything

18   else, Mr. Lammers?

19                MR. LAMMERS:      No, Your Honor.         Thank you.

20                THE COURT:      All right.      Thank you, counsel.

21   That concludes the hearing.

22           (Proceedings concluded at 10:46 a.m.)

23

24

25

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                               34



 1                          C E R T I F I C A T E

 2            I, Patrice A. Murray, a Certified Shorthand
     Reporter of the State of Iowa, do hereby certify that at
 3   the time and place heretofore indicated, a hearing was
     held before the Honorable C.J. Williams; that I reported
 4   in shorthand the proceedings of said hearing, reduced the
     same to print to the best of my ability by means of
 5   computer-assisted transcription under my direction and
     supervision, and that the foregoing transcript is a true
 6   record of all proceedings had on the taking of said
     hearing at the above time and place.
 7
              I further certify that I am not related to or
 8   employed by any of the parties to this action, and
     further, that I am not a relative or employee of any
 9   attorney or counsel employed by the parties hereto or
     financially interested in the action.
10
          IN WITNESS WHEREOF, I have set my hand this 14th day
11   of July, 2019.

12
                / s / P a t r i c e A. M u r r a y
13              Patrice A. Murray, CSR, RPR, RMR, FCRR
                United States District Court, NDIA
14              111 Seventh Avenue S.E., Box 4
                Cedar Rapids, Iowa 52401-2101
15

16

17

18

19

20

21

22

23

24

25

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                           1


                  /                                 7                  allegedly [1] - 28:23            beginning [1] - 33:2
                                                                       alleging [1] - 27:18             behalf [2] - 1:11, 1:12
                                                                       allow [2] - 24:10, 32:11         believes [3] - 9:8, 23:20,
 /s [1] - 34:12                     700 [1] - 9:9                      allowed [2] - 6:15, 6:16        30:21
                                                                       almost [1] - 19:6                bench [1] - 20:11
                  1                                 8                  altered [1] - 4:2                best [4] - 4:11, 17:9, 26:17,
                                                                       alternate [2] - 12:2, 12:10     34:4
                                                                       America [1] - 2:3                better [3] - 21:4, 21:13, 31:6
 1 [5] - 11:10, 11:12, 11:14,       803 [1] - 1:12
27:18                                                                  AMERICA [1] - 1:3                Birch [11] - 23:9, 23:16,
                                    8:30 [3] - 22:3, 22:8, 22:12
                                                                       American [2] - 17:6, 17:11      23:18, 25:5, 25:13, 25:18,
 10 [1] - 2:22
                                                                       anoint [1] - 8:25               26:2, 26:7, 26:23, 27:17
 10:46 [1] - 33:22                                  9                  answer [1] - 11:2                Birch's [2] - 25:17, 27:16
 111 [3] - 1:17, 1:24, 34:14
                                                                       anticipate [4] - 4:5, 4:21,      Birth [1] - 25:20
 11th [1] - 1:17
                                    9 [2] - 22:4, 22:5                29:8, 33:1                        birthday [1] - 17:12
 12 [2] - 2:22, 12:1
                                    9:57 [1] - 1:18                    anticipation [1] - 12:15         bit [6] - 4:12, 4:13, 8:12,
 13 [2] - 11:25, 12:11
                                                                       appear [1] - 15:19              9:17, 13:16, 25:1
 14th [1] - 34:10
 18-CR-1023 [2] - 1:5, 2:4                          A                  appearance [1] - 2:18            blind [1] - 17:20
                                                                       APPEARANCES [1] - 1:9            blood [1] - 19:9
                                                                       appeared [2] - 1:10, 1:12        bothered [1] - 19:17
                  2                 a.m [2] - 1:18, 33:22
                                                                       appreciate [2] - 4:8, 16:3       box [2] - 9:20, 9:21
                                    ability [3] - 16:25, 18:15,
                                                                       approach [1] - 20:10             Box [2] - 1:24, 34:14
                                   34:4
 2 [6] - 11:10, 11:19, 11:23,                                          approaching [1] - 20:11          break [1] - 21:12
                                    able [8] - 3:3, 6:4, 6:8, 6:12,
12:5, 12:6, 12:19                                                      appropriate [3] - 5:10, 8:24,    breaks [2] - 21:11, 22:13
                                   6:17, 11:4, 13:15, 13:24
 20-minute [1] - 22:13                                                20:9                              brief [2] - 22:17, 22:18
                                    absolutely [2] - 24:23, 29:23
 2017 [1] - 27:18                                                      April [1] - 1:17                 briefly [3] - 19:25, 20:1,
                                    abuse [1] - 29:17
 2019 [2] - 1:17, 34:11                                                area [1] - 9:6                  22:25
                                    accept [3] - 5:24, 6:3, 7:15
 286-2338 [1] - 1:25                                                   argument [1] - 10:2              bring [1] - 6:22
                                    acceptance [2] - 6:25, 7:11
 29 [1] - 9:19                                                         arises [1] - 31:20               burden [1] - 17:4
                                    accepted [1] - 9:6
 2:30 [3] - 22:3, 22:8, 22:12                                          Arizona [1] - 3:3                business [2] - 32:13, 32:18
                                    accommodations [1] - 8:2
 2nd [1] - 23:11                                                       article [3] - 13:10, 13:12,      busy [1] - 32:16
                                    account [1] - 18:12
                                                                      14:8                              buying [1] - 25:10
                                    action [2] - 34:8, 34:9
                  3                 Adam [12] - 23:8, 25:13,
                                                                       aside [2] - 13:6, 17:24

                                   25:17, 25:18, 25:20, 26:2,
                                                                       Assistant [1] - 2:6                            C
                                                                       assisted [1] - 34:5
 3 [2] - 5:18, 11:10               26:6, 26:14, 26:23, 27:16,
                                                                       assumptions [1] - 17:15
 30 [2] - 10:9, 10:20              27:17                                                                C.J [2] - 1:16, 34:3
                                                                       attend [1] - 6:17
 319 [1] - 1:25                     add [3] - 3:20, 31:21, 31:24                                        calculate [1] - 14:5
                                                                       attention [2] - 14:23, 14:25
                                    additional [3] - 31:23, 32:8,                                       call [4] - 2:21, 9:1, 16:1, 33:2
                                                                       ATTORNEY [1] - 1:10
                  4                32:12
                                                                       Attorney [2] - 2:7, 2:8
                                                                                                        called [1] - 9:19
                                    address [8] - 5:3, 19:1, 19:4,                                      calling [3] - 3:24, 4:5, 33:11
                                                                       attorney [2] - 1:12, 34:9
                                   19:13, 19:19, 22:25, 26:5                                            cannot [2] - 17:22, 18:11
 4 [4] - 1:24, 5:18, 11:10,         adequate [1] - 6:7                 attorneys [1] - 10:5
                                                                                                        capable [1] - 28:25
34:14                               admissibility [1] - 30:24          attribution [1] - 15:15
                                                                                                        capacity [4] - 16:6, 16:24,
 401 [1] - 28:18                    admission [1] - 25:9               audio [2] - 31:7, 31:9
                                                                                                       16:25
 41 [1] - 10:24                     admitted [1] - 28:13               available [2] - 21:9, 21:11
                                                                                                        care [1] - 5:25
 425 [1] - 1:12                     advance [3] - 14:1, 30:5,          Avenue [3] - 1:17, 1:24,
                                                                                                        case [26] - 3:13, 3:23, 4:24,
 46 [1] - 22:7                     31:1                               34:14
                                                                                                       8:8, 8:17, 15:12, 15:20, 16:15,
 4th [1] - 1:10                     affect [1] - 16:25                 avoid [1] - 21:8
                                                                                                       17:21, 17:22, 18:18, 18:22,
                                    affected [1] - 18:14               aware [3] - 6:1, 7:18, 33:11
                                                                                                       18:24, 19:6, 19:9, 21:4, 23:13,
                  5                 African [2] - 17:6, 17:11                                          24:18, 28:5, 28:6, 29:3, 29:6,
                                    African-American [2] - 17:6,                     B                 29:17, 31:7, 32:25, 33:1
 5 [4] - 5:18, 11:10, 22:4, 22:5   17:11                                                                Case [1] - 2:4
 51101 [1] - 1:10                   agenda [1] - 30:16                 background [3] - 9:2, 17:15,     cases [4] - 8:23, 21:3, 33:9
 52401 [1] - 1:12                   agent [1] - 32:25                 23:8                              caused [5] - 26:19, 26:21,
 52401-2101 [2] - 1:24, 34:14       agreed [1] - 7:9                   bar [1] - 30:5                  27:7, 27:20, 28:10
                                    agreeing [1] - 30:8                based [7] - 6:5, 7:21, 17:23,    caution [1] - 21:8
                                    agreement [6] - 3:18, 6:22,       24:20, 24:24, 29:15, 31:13        Cedar [4] - 1:12, 1:18, 1:24,
                  6                7:8, 7:13, 7:21, 31:1                                               34:14
                                                                       basis [3] - 9:8, 21:15, 29:22
                                    ahead [1] - 32:11                  batch [2] - 23:21, 26:23         Certified [2] - 1:19, 34:2
 600 [1] - 1:10                     alcohol [1] - 29:12                BEFORE [1] - 1:16                certify [2] - 34:2, 34:7
 670 [1] - 1:10                     alert [2] - 16:1, 32:7             began [1] - 25:22                chair [1] - 20:18
                                    alleged [2] - 24:22, 27:17                                          chance [1] - 31:11

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                         2


 change [1] - 14:22                 counts [1] - 8:15                 16:12, 18:5, 23:14, 23:19,         ducking [1] - 3:9
 changed [1] - 27:13                Counts [1] - 5:18                 23:25, 24:5, 24:22, 25:6, 25:7,    due [2] - 8:11, 22:18
 charges [1] - 18:20                County [1] - 23:4                 25:9, 25:10, 25:11, 25:15,         during [9] - 2:18, 12:4,
 chemist [1] - 9:16                 couple [2] - 31:18, 31:20         25:23, 25:24, 26:1, 26:8,         15:20, 15:23, 15:25, 20:3,
 chose [1] - 7:20                   course [7] - 6:24, 14:22,         28:23, 29:1, 29:16, 32:5,         20:9, 21:11, 31:20
 City [1] - 1:10                   15:21, 18:4, 21:13, 23:11,         33:14
 civil [1] - 16:15                 24:14                               Defendant [2] - 1:7, 1:13                      E
 clear [2] - 23:18, 31:15           Court [13] - 1:23, 2:3, 3:12,      defendant's [5] - 17:7,
 clearly [2] - 26:16, 29:6         3:14, 5:3, 8:24, 10:14, 19:3,      17:20, 17:23, 18:9, 22:17
                                                                       defense [9] - 5:20, 9:7,          e-mail [1] - 30:23
 client [4] - 26:6, 27:17, 28:2,   22:25, 24:10, 25:2, 32:7,
                                   34:13                              10:19, 14:12, 14:16, 14:25,        early [3] - 8:9, 21:10, 23:11
28:9
                                    COURT [55] - 1:1, 2:2, 2:16,      15:17, 17:25, 29:20                efficient [1] - 14:2
 close [3] - 20:5, 32:13, 32:18
                                   2:20, 2:23, 2:25, 3:5, 3:15,        defense's [1] - 2:15              either [3] - 15:19, 25:17,
 closing [1] - 20:9
                                   3:20, 4:8, 4:23, 5:5, 5:14,         defined [1] - 28:18              27:10
 closings [1] - 20:4
                                   5:22, 6:18, 7:5, 7:17, 7:20,        delays [1] - 14:3                 eligible [1] - 7:10
 co [1] - 2:18
                                   7:24, 8:5, 8:7, 8:19, 8:22,         deny [2] - 25:3, 28:15            Emily [2] - 24:9, 25:15
 co-counsel [1] - 2:18
                                   9:13, 9:17, 12:24, 13:3, 13:21,     Department [1] - 1:10             employed [2] - 34:8, 34:9
 cocaine [1] - 29:13
                                   15:10, 18:4, 18:8, 18:25,           depending [2] - 14:16, 17:7       employee [1] - 34:8
 color [1] - 17:16
                                   19:12, 19:15, 19:22, 19:24,         deputy [1] - 14:18                end [3] - 31:21, 31:23, 33:3
 comfortable [2] - 5:7, 25:19
                                   22:5, 22:11, 22:16, 23:16,          described [1] - 10:21             enforcement [7] - 16:5, 16:6,
 commencing [1] - 1:18
                                   25:4, 25:8, 26:3, 28:14, 30:15,     describing [1] - 10:24           16:9, 16:11, 23:22, 24:4
 completely [1] - 8:9
                                   31:3, 31:12, 32:4, 32:9, 32:15,     despite [1] - 26:13               enter [2] - 7:20, 7:22
 computer [1] - 34:5
                                   32:20, 32:23, 33:8, 33:17,          die [1] - 29:6                    entered [2] - 2:17, 10:23
 computer-assisted [1] -
                                   33:20                               different [4] - 4:1, 5:9, 13:8    entertain [2] - 10:2, 21:21
34:5
                                    court [2] - 2:1, 5:2               difficult [4] - 13:9, 13:16,      establish [2] - 9:1, 9:3
 concern [2] - 5:25, 14:20
                                    Court's [3] - 6:24, 7:9, 33:5     16:10, 16:11                       established [1] - 9:8
 concerns [1] - 19:18
                                    courtroom [11] - 9:20, 9:22,       dignitaries [1] - 15:8            estimate [1] - 4:13
 concluded [1] - 33:22
                                   14:15, 14:19, 15:5, 19:25,          dire [11] - 10:7, 10:9, 10:10,    estimated [1] - 2:10
 concludes [2] - 19:16, 33:21
                                   20:2, 20:3, 20:8, 21:23, 22:2      10:11, 10:22, 14:11, 15:11,        estimates [2] - 4:11
 conclusion [1] - 14:24
                                    cover [3] - 10:7, 17:4, 18:9      19:2, 19:16, 19:18, 19:20          event [1] - 7:17
 conduct [1] - 10:7
                                    credibility [1] - 26:10            direction [1] - 34:5              evidence [11] - 8:16, 19:1,
 conference [1] - 2:5
                                    Criminal [1] - 2:4                 disadvantage [1] - 13:22         23:5, 24:15, 24:16, 28:13,
 CONFERENCE [1] - 1:15
                                    criminal [2] - 16:15, 17:19        disagreement [1] - 31:1          28:17, 28:18, 28:20, 29:8,
 conferred [3] - 18:5, 32:5,
                                    cross [3] - 24:23, 29:22, 30:1     disclosures [2] - 6:9, 6:10      31:17
33:14
                                    cross-examination [3] -            discovery [1] - 6:11              Evidence [1] - 9:10
 conflict [1] - 4:21
                                   24:23, 29:22, 30:1                  discuss [2] - 17:7, 22:21         exactly [2] - 7:16, 14:13
 conflicts [1] - 16:7
                                    CSR [2] - 1:23, 34:13              discussion [3] - 17:19,           examination [3] - 24:23,
 conjunction [1] - 23:10
                                    custody [3] - 2:23, 3:4, 16:22    22:22, 23:3                       29:22, 30:1
 connections [1] - 16:5
                                                                       dislike [1] - 14:7                examiner [1] - 9:15
 consequence [1] - 28:19
                                                  D                    disputed [1] - 31:4               example [1] - 12:5
 consider [1] - 27:21
                                                                       disputes [1] - 16:8               excludable [2] - 27:9, 27:14
 consist [1] - 9:23
                                                                       distributed [1] - 28:24           excluded [2] - 26:8, 28:3
 contact [2] - 25:11, 30:20         D.C [1] - 17:10
                                                                       District [2] - 1:23, 34:13        excuse [3] - 11:4, 11:8,
 contacting [1] - 3:14              dark [1] - 8:12
                                                                       DISTRICT [2] - 1:1, 1:1          32:24
 continue [2] - 11:25, 30:3         days [2] - 2:12, 2:13
                                                                       divorce [1] - 16:22               excused [2] - 11:8, 12:5
 contributed [1] - 29:13            de [1] - 28:8
                                                                       doctor [1] - 27:5                 excuses [3] - 9:24, 10:1,
 control [1] - 21:1                 deadline [5] - 6:23, 6:24, 7:1,
                                                                       document [3] - 10:24, 20:13,     10:6
 convention [2] - 5:8, 5:11        7:6, 7:9
                                                                      22:7                               exercise [9] - 10:23, 10:25,
 conversation [3] - 23:22,          dealings [1] - 25:24                                                11:13, 11:16, 11:17, 11:18,
26:20, 27:13                                                           done [3] - 10:8, 10:10, 12:16
                                    death [7] - 8:14, 8:16, 19:13,                                      11:21, 11:22, 14:4
 conversations [1] - 26:1          27:19, 27:20, 27:25, 29:5           down [4] - 11:10, 11:19,
                                                                      11:25, 14:3                        exercised [2] - 12:13, 12:15
 cooperative [1] - 3:11             deceased [1] - 19:8                                                  exercises [1] - 11:23
 cop [1] - 26:23                                                       draw [1] - 14:24
                                    decide [3] - 20:6, 28:1, 29:24                                       exercising [1] - 11:5
 cops [3] - 26:11, 26:12,                                              draws [2] - 14:23, 14:25
                                    decided [2] - 31:8, 31:9                                             exhibit [3] - 20:12, 20:16
26:14                                                                  drug [4] - 25:22, 28:20,
                                    decision [5] - 6:2, 6:3, 6:5,                                        exhibits [1] - 30:23
 corner [1] - 11:9                                                    28:22, 33:4
                                   6:7, 17:23                                                            experienced [1] - 29:9
 CORY [1] - 1:12                                                       drugs [18] - 15:23, 18:13,
                                    decisions [1] - 13:25                                                expert [6] - 8:19, 8:25, 9:5,
 Cory [1] - 2:8                                                       18:14, 23:10, 26:7, 26:15,
                                    decrease [1] - 4:3                                                  9:6, 9:11, 33:4
 counsel [11] - 2:18, 10:2,                                           26:19, 26:21, 26:22, 26:25,
                                    DEFENDANT [4] - 6:4, 7:16,                                           experts [1] - 9:13
11:1, 14:12, 15:1, 17:25, 18:5,                                       27:1, 27:4, 27:6, 27:17, 27:20,
                                   7:19, 7:23                                                            expired [1] - 6:20
32:5, 33:14, 33:20, 34:9                                              27:22, 28:3, 28:4
                                    defendant [31] - 2:7, 4:24,                                          explain [1] - 9:21
 counsel's [1] - 14:17                                                 Dubuque [1] - 23:4
                                   5:17, 7:2, 7:6, 7:10, 9:10,                                           explaining [1] - 9:23

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                            3


 explanation [1] - 21:17             free [1] - 20:2                  33:21, 34:3, 34:4, 34:6             intending [1] - 4:18
 expression [1] - 14:7               freedom [1] - 20:8                held [2] - 2:1, 34:3               intends [1] - 24:3
 extent [1] - 28:7                   frequent [1] - 30:19              HELD [1] - 1:16                    interested [1] - 34:9
 extraordinarily [1] - 24:1          friend [1] - 17:9                 hereby [1] - 34:2                  interfere [1] - 18:15
 eyeball [2] - 11:5, 13:24           front [2] - 9:20, 10:15           hereto [1] - 34:9                  interpreters [1] - 8:2
                                     fully [2] - 12:13, 24:11          heretofore [1] - 34:3              introduce [7] - 9:21, 14:15,
                F                                                      heroin [26] - 19:8, 23:9,         14:17, 14:21, 15:4, 24:15,
                                                   G                  23:14, 23:18, 23:20, 23:23,        30:9
                                                                      23:24, 23:25, 24:2, 24:4,           introducing [1] - 14:14
 fact [9] - 6:6, 25:11, 28:19,                                        24:19, 24:20, 24:21, 25:5,          invade [1] - 20:7
28:20, 28:24, 29:6, 29:12,           gather [1] - 8:14                25:6, 25:10, 25:25, 28:25,          investigation [1] - 23:12
29:14, 33:3                          general [1] - 16:24              29:1, 29:3, 29:8, 29:9, 29:10,      investigator [1] - 23:3
 fair [8] - 6:16, 7:22, 14:9,        get [15] - 3:4, 3:13, 10:16,     29:12, 29:15                        invited [2] - 17:11, 17:12
16:10, 16:11, 17:1, 18:16,          10:22, 11:3, 12:11, 12:17,         high [2] - 24:1, 27:2              involving [1] - 18:20
18:18                               20:5, 25:20, 26:7, 26:15,          HON [1] - 1:16                     IOWA [1] - 1:1
 fairly [4] - 3:11, 30:19, 30:22,   26:16, 27:12, 28:3, 32:13          honest [2] - 13:10, 27:25          Iowa [6] - 1:10, 1:12, 1:18,
30:23                                getting [5] - 3:6, 4:15, 4:16,    Honor [32] - 2:11, 2:19, 3:25,    1:24, 34:2, 34:14
 family [3] - 16:6, 16:21,          4:20, 4:22                        4:7, 4:17, 4:25, 5:16, 8:4,         issue [5] - 21:12, 21:25,
18:14                                give [6] - 2:16, 3:23, 15:15,    8:18, 8:21, 9:12, 13:2, 13:4,      22:14, 23:6, 28:16
 FCRR [2] - 1:23, 34:13             18:19, 25:4, 31:4                 15:3, 18:3, 18:6, 18:24, 19:14,     issues [6] - 3:5, 4:15, 20:6,
 February [2] - 23:11, 27:18         gives [1] - 31:5                 19:21, 19:23, 22:15, 22:24,        29:20, 30:19, 31:5
 federal [1] - 16:15                 GOLDENSOPH [18] - 1:12,          25:1, 26:4, 30:17, 32:2, 32:6,      items [3] - 6:11, 6:13, 30:21
 feel [4] - 6:14, 7:14, 25:4,       3:25, 4:17, 8:6, 13:4, 15:3,      32:19, 32:22, 32:24, 33:15,
25:19                               18:2, 18:6, 19:14, 19:23,         33:19
 felt [1] - 29:7                    22:15, 26:4, 32:2, 32:6, 32:14,                                                     J
                                                                       Honorable [1] - 34:3
 few [1] - 15:11                    32:19, 32:22, 33:15                hooked [1] - 25:12
 figure [2] - 2:9, 30:20             Goldensoph [20] - 2:8, 2:13,      hopefully [2] - 11:1, 30:24        Jack [1] - 2:7
 file [3] - 22:20, 23:1, 30:11      3:22, 8:5, 10:19, 11:16, 13:3,                                        Jail [1] - 23:4
 filing [1] - 32:8                  14:15, 17:8, 18:1, 19:12,                                             jail [5] - 25:13, 25:14, 26:16,
                                    19:22, 22:14, 26:3, 30:4,
                                                                                      I
 final [1] - 2:5                                                                                         27:12
 FINAL [1] - 1:15                   30:20, 31:25, 32:21, 33:6,                                            jammed [1] - 8:10
 financially [1] - 34:9             33:12                              idea [4] - 2:16, 3:23, 15:9,       JOHN [1] - 1:10
 find [5] - 3:12, 17:3, 19:8,        Goldensoph's [1] - 11:20         20:22                               judge [2] - 14:19, 15:5
29:4, 29:18                          government [8] - 8:15, 10:9,      identified [1] - 9:5               Judge [2] - 26:20, 27:8
 fine [4] - 22:11, 22:22, 32:9      11:12, 16:8, 17:21, 18:25,         ill [1] - 4:19                     judgment [2] - 20:4, 21:7
 firearms [2] - 18:20, 18:21        30:8                               impartial [5] - 16:10, 16:12,      July [1] - 34:11
 first [17] - 2:9, 2:17, 4:25,       government's [4] - 5:24,         17:1, 18:16, 18:18                  juries [1] - 20:22
9:24, 11:3, 11:12, 11:21, 12:1,     10:10, 15:16, 17:4                 IN [2] - 1:1, 34:10                juror [17] - 10:3, 11:10,
17:17, 20:1, 22:5, 22:7, 22:12,      grant [4] - 21:8, 25:2, 30:2,     inadequate [1] - 9:8              11:11, 11:14, 11:17, 11:18,
23:7, 26:4, 27:5, 28:16             30:7                               include [2] - 16:2, 31:12         11:19, 11:23, 12:5, 12:6, 12:8,
 flesh [2] - 24:11, 24:25            granted [1] - 30:10               including [1] - 5:19              12:9, 12:19, 12:20, 18:17
 fodder [1] - 24:23                  guess [8] - 5:1, 5:12, 13:17,     incomplete [1] - 6:10              jurors [14] - 9:24, 9:25,
 follow [5] - 16:14, 16:18,         15:3, 23:8, 24:25, 32:6            inconsistent [2] - 24:21,         10:12, 10:16, 11:4, 11:8, 12:1,
16:23, 17:2, 18:18                   guy [1] - 27:4                   24:22                              12:8, 12:11, 12:15, 14:20,
 follow-up [4] - 16:14, 16:18,                                         incredible [1] - 29:23            14:23, 15:18, 16:4
16:23, 17:2                                        H                   indicate [2] - 10:13, 14:18        jury [27] - 3:16, 3:20, 4:9,
 following [2] - 2:1, 5:10                                             indicated [2] - 14:8, 34:3        9:18, 9:22, 11:19, 11:24, 12:2,
 FOR [1] - 1:1                                                         indicating [1] - 18:10            12:4, 12:9, 12:12, 12:20, 14:3,
                                     half [2] - 2:12, 2:14
 for-cause [2] - 10:14, 10:21                                          indictment [2] - 8:15, 27:19      15:4, 16:13, 18:11, 20:5, 21:6,
                                     hand [5] - 9:25, 10:16, 11:9,
 foregoing [1] - 34:5                                                  information [2] - 7:22, 16:18     27:21, 28:1, 29:4, 29:24,
                                    14:25, 34:10
 foreperson [1] - 16:17                                                informed [1] - 3:10               31:13, 31:16, 31:18, 32:8,
                                     handing [2] - 20:12, 20:15
 forgot [1] - 32:24                                                    inherently [1] - 29:19            32:12
                                     handle [1] - 19:2
 form [1] - 8:16                                                       initial [1] - 13:11                Justice [1] - 1:10
                                     hands [1] - 16:23
 formal [2] - 4:23, 5:15                                               innocence [1] - 17:5               justice [1] - 17:20
                                     hanging [1] - 20:14
 formalities [1] - 5:6                                                 input [1] - 10:4
                                     happen [1] - 21:4
 formally [2] - 8:25, 9:5
                                     happy [1] - 12:24
                                                                       instructing [1] - 31:16                          K
 forth [1] - 11:11                                                     instruction [2] - 3:21, 32:8
                                     hardship [4] - 9:24, 10:3,
 forward [1] - 9:19                                                    instructions [7] - 3:16,
                                    10:6, 12:6                                                            keeps [1] - 14:2
 foundation [2] - 9:2, 30:24                                          31:13, 31:18, 31:21, 31:22,
                                     hear [4] - 9:24, 10:1, 21:16,                                        kind [4] - 8:12, 11:7, 13:13,
 four [3] - 2:13, 4:1, 4:5                                            31:23, 32:12
                                    29:5                                                                 16:8
 frankly [4] - 3:16, 6:21, 19:4,                                       intend [4] - 4:19, 15:22, 23:5,
                                     hearing [6] - 8:9, 16:21,                                            knowledge [3] - 7:15, 25:23,
27:24                                                                 24:15

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                         4


28:11                             31:15                             25:9, 26:4, 30:13, 30:17, 31:8,    one [19] - 3:2, 3:6, 3:8, 5:25,
 knowledgeable [1] - 6:5           mail [1] - 30:23                 32:2, 32:6, 32:14, 32:19,         7:3, 8:14, 9:11, 10:4, 11:23,
 knows [3] - 15:5, 17:3, 29:9      make [12] - 5:10, 6:1, 6:5,      32:22, 32:24, 33:15, 33:19        12:2, 19:5, 20:19, 23:24,
 Kyndra [1] - 2:17                6:6, 7:12, 8:23, 11:7, 13:16,      Murray [5] - 1:19, 1:23, 34:2,   25:12, 26:6, 26:12, 27:7,
                                  16:9, 16:11, 17:22, 28:19         34:12, 34:13                      29:18
               L                   makes [2] - 15:8, 28:22                                             ones [1] - 18:15
                                   making [5] - 10:15, 13:24,                      N                   open [1] - 2:1
                                  14:1, 17:14, 30:21                                                   opening [2] - 20:9, 31:19
 Lammers [23] - 2:7, 2:10,         man [1] - 19:8                                                      openings [1] - 20:3
4:23, 5:6, 6:18, 8:1, 8:22,                                          name [1] - 15:23
                                   marshals [3] - 4:20, 14:16,                                         opine [1] - 27:6
10:11, 10:21, 11:13, 11:14,                                          names [3] - 15:19, 15:20,
                                  14:18                                                                opinion [4] - 9:4, 9:9, 24:3,
11:15, 11:22, 12:22, 18:20,                                         15:24
                                   material [2] - 3:13, 6:16                                          24:19
19:17, 21:24, 22:16, 27:15,                                          nature [1] - 28:20
                                   materials [1] - 6:7                                                 oral [1] - 22:22
30:11, 30:15, 31:6, 33:18                                            NDIA [1] - 34:13
                                   matter [3] - 2:2, 2:5, 16:22                                        order [7] - 7:1, 10:24, 13:11,
 LAMMERS [33] - 1:10, 2:11,                                          nearly [1] - 24:15
                                   mean [5] - 13:18, 15:6, 26:7,                                      22:6, 22:10, 23:8, 30:2
2:19, 2:22, 2:24, 3:1, 3:8,                                          necessarily [1] - 19:7
                                  26:11, 27:16                                                         originally [1] - 3:25
3:19, 4:25, 5:8, 5:16, 6:21,                                         necessary [2] - 3:14, 30:22
                                   means [1] - 34:4                                                    out-and-out [1] - 27:11
8:4, 8:18, 8:21, 9:12, 9:15,                                         need [10] - 3:13, 6:1, 8:1,
                                   meant [1] - 31:6                                                    outside [1] - 21:6
12:23, 13:1, 18:23, 19:3,                                           8:3, 10:13, 21:5, 21:7, 22:19,
                                   medical [2] - 9:15, 28:11                                           overdose [16] - 8:14, 19:1,
19:20, 22:1, 22:9, 22:24,                                           30:19, 32:1
                                   members [1] - 16:6                                                 19:5, 19:10, 19:13, 26:19,
23:17, 25:7, 25:9, 30:13,                                            negate [1] - 29:14
                                   memorize [1] - 11:7                                                26:21, 27:3, 27:7, 27:16, 28:5,
30:17, 31:8, 32:24, 33:19                                            Nelson [3] - 24:9, 25:15,
                                   memos [1] - 8:11                                                   28:10, 28:21, 29:5, 29:14
 language [1] - 5:19                                                28:17
                                   mention [2] - 15:22, 32:25                                          overdosed [12] - 15:22, 23:9,
 last [4] - 12:2, 12:9, 31:18,                                       never [2] - 5:2, 26:12
                                   mentioned [1] - 3:7                                                23:20, 24:2, 26:22, 26:25,
31:19                                                                next [7] - 8:9, 11:11, 19:8,
                                   method [4] - 10:24, 13:5,                                          27:4, 27:22, 28:4, 29:2, 29:7,
 late [1] - 12:19                                                   20:17, 21:12, 30:14, 32:15
                                  14:2, 14:10                                                         29:15
 law [11] - 13:10, 16:4, 16:5,                                       noncooperation [1] - 5:19
                                   methodology [2] - 12:22,                                            overdoses [1] - 29:16
16:6, 16:9, 16:11, 16:21,                                            normally [1] - 8:10
                                  12:25                                                                overdosing [1] - 29:10
17:19, 18:18, 23:22, 24:3                                            NORTHERN [1] - 1:1
                                   MICHAEL [1] - 1:6                                                   overrule [1] - 21:19
 lawyers [2] - 4:12, 33:8                                            notes [3] - 11:7, 13:17, 14:1
                                   Michael [5] - 2:4, 25:17,                                           own [2] - 10:7, 20:4
 leaning [1] - 31:11                                                 nothing [3] - 17:21, 29:18,
                                  25:18, 26:14, 27:1
 least [3] - 3:19, 7:2, 30:23                                       33:10
 legalization [1] - 18:17
                                   Michael's [2] - 26:19, 27:6
                                                                     notice [1] - 31:4
                                                                                                                     P
                                   microphone [1] - 5:3
 length [4] - 2:9, 2:10, 3:23,                                       notion [1] - 26:5
4:3                                might [3] - 11:2, 12:7, 21:21
                                                                     number [13] - 10:24, 11:10,       part [9] - 13:9, 25:2, 25:3,
 less [1] - 4:13                   mind [1] - 15:21
                                                                    11:11, 11:19, 11:23, 12:5,        27:20, 28:1, 28:5, 29:15, 30:9
 level [3] - 7:3, 7:7, 7:11        minimis [1] - 28:8
                                                                    12:6, 12:19, 22:7, 25:15,          particular [5] - 9:6, 13:19,
 levels [1] - 7:3                  minority [1] - 17:18
                                                                    25:16, 25:18, 25:21               24:18, 27:9, 32:25
 lie [1] - 27:11                   minute [1] - 10:8
                                                                     Number [1] - 2:4                  parties [9] - 7:9, 12:12,
 likely [1] - 28:19                minutes [2] - 10:9, 10:20
                                                                                                      15:14, 15:25, 20:24, 31:4,
 limine [13] - 8:8, 8:13, 20:1,    missed [1] - 18:23
                                   missing [1] - 6:11
                                                                                   O                  31:16, 34:8, 34:9
22:17, 23:2, 23:7, 24:6, 25:3,                                                                         parties' [1] - 15:12
28:15, 28:16, 28:22, 30:3,         moment [2] - 18:2, 32:3
                                                                                                       party [3] - 17:12, 25:21,
30:8                               Monday [2] - 32:13, 32:18         object [3] - 9:10, 21:14, 30:3   33:10
 limitation [1] - 6:20             morning [2] - 2:2, 23:11          objecting [1] - 13:18             Pass [1] - 10:18
 list [2] - 15:18, 16:2            most [4] - 13:8, 15:7, 19:9,      objection [5] - 21:15, 21:18,     pass [1] - 12:19
 listening [1] - 29:25            19:11                             24:13, 30:4, 33:12                 passed [5] - 7:7, 7:10, 12:8,
 lists [3] - 8:11, 15:14, 15:15    motion [14] - 8:7, 8:13,          objectionable [1] - 21:17        15:22, 32:10
 location [1] - 20:18             10:17, 12:6, 20:1, 22:17, 23:2,    objections [4] - 12:25, 13:1,     past [2] - 6:25, 28:3
 look [2] - 3:3, 11:5             23:7, 24:6, 25:2, 28:15, 28:16,   21:14, 33:16                       Patrice [5] - 1:19, 1:23, 34:2,
                                  28:22, 30:7                        obviously [2] - 5:8, 28:8
 looks [1] - 2:22                                                                                     34:12, 34:13
                                   motions [2] - 10:15, 10:21        OF [2] - 1:1, 1:3
 lost [1] - 5:12                                                                                       pending [1] - 8:13
                                   move [6] - 9:5, 9:7, 11:12,       offer [8] - 5:15, 5:17, 5:19,
 loved [1] - 18:14                                                                                     people [7] - 9:21, 11:7, 12:3,
                                  11:19, 20:3, 20:8                 6:1, 6:3, 6:19, 7:18, 23:5
 lunch [1] - 21:10                                                                                    14:14, 15:7, 15:19, 17:18
                                   MR [49] - 2:11, 2:19, 2:22,       offered [1] - 24:3
 Lundquist [1] - 2:17                                                                                  peremptory [8] - 10:23,
                                  2:24, 3:1, 3:8, 3:19, 3:25,        offering [1] - 8:16              10:25, 11:5, 11:13, 11:17,
                                  4:17, 4:25, 5:8, 5:16, 6:21,       offers [3] - 4:24, 5:15, 5:24
               M                  8:4, 8:6, 8:18, 8:21, 9:12,        often [1] - 21:18
                                                                                                      12:13, 12:14, 14:4
                                                                                                       perfect [1] - 24:23
                                  9:15, 12:23, 13:1, 13:4, 15:3,     oftentimes [1] - 20:24            peripheral [2] - 19:6, 27:16
 machine [1] - 1:20               18:2, 18:6, 18:23, 19:3, 19:14,    once [10] - 10:6, 10:8, 10:22,    permission [2] - 20:10, 33:5
 made [10] - 4:24, 5:15, 6:2,     19:20, 19:23, 22:1, 22:9,         11:3, 11:8, 12:11, 12:17,          permit [1] - 20:19
6:9, 6:13, 6:19, 17:17, 25:9,     22:15, 22:24, 23:17, 25:7,        12:19, 23:25, 25:13                person [5] - 11:6, 15:22,

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                        5


16:17, 17:13, 29:2                 proof [1] - 17:4                  redirect [1] - 20:19                            S
 personal [1] - 20:6               proper [1] - 6:16                 redirects [1] - 20:20
 personally [1] - 2:7              proposed [1] - 32:12              reduced [1] - 34:4
 persons [1] - 9:19                prospective [4] - 10:3,           reference [1] - 19:10             S.E [4] - 1:12, 1:18, 1:24,
 phone [2] - 25:15, 25:16         10:12, 10:16, 11:14                refreshing [1] - 20:13           34:14
 place [2] - 34:3, 34:6            prove [1] - 17:22                 regarding [8] - 4:15, 8:16,       safe [2] - 4:4, 4:6
 Plaintiff [1] - 1:4               provided [1] - 29:2              13:10, 19:1, 20:2, 26:18,          sales [1] - 26:2
 plan [3] - 3:24, 4:9, 14:1        providing [1] - 31:17            28:16, 29:20                       saw [1] - 2:17
 planning [1] - 2:20               pull [1] - 32:17                  regardless [3] - 7:7, 12:3,       scenario [1] - 26:13
 play [1] - 31:10                  purchased [1] - 23:9             12:12                              schedule [2] - 22:3, 22:8
 plea [15] - 3:17, 4:24, 5:14,     purchases [1] - 25:25             regards [8] - 5:12, 7:3,          scheduling [1] - 22:6
5:15, 5:17, 5:19, 5:24, 6:1,       purpose [1] - 20:12              19:20, 23:1, 23:22, 26:10,         seated [3] - 9:20, 12:1, 12:7
6:3, 6:19, 6:22, 7:8, 7:13,        purposes [1] - 3:16              26:12, 26:18                       Second [1] - 1:12
7:18, 7:21                         pursuant [1] - 3:17               reject [2] - 5:24, 7:15           second [5] - 7:25, 23:1, 24:2,
 plead [1] - 5:17                  put [1] - 6:23                    rejected [2] - 5:21, 7:13        30:7, 30:9
 podium [1] - 20:17                putting [1] - 13:19               related [1] - 34:7                Secret [1] - 15:7
 point [11] - 4:4, 9:11, 10:17,                                      relationship [1] - 25:22          secretary [1] - 4:19
11:3, 12:17, 13:2, 22:20,                                            relative [1] - 34:8               see [2] - 13:15, 15:7
                                                 Q
23:24, 24:16, 26:17, 27:3                                            relevant [10] - 24:11, 24:12,     seeing [1] - 13:11
 pointed [1] - 27:15                                                27:23, 27:24, 27:25, 28:6,         seeks [1] - 24:6
 points [2] - 30:25, 31:1          qualify [1] - 7:2                28:7, 28:17, 28:24, 29:3           selection [3] - 9:18, 9:22,
 political [1] - 17:15             questionable [2] - 26:9,          reliability [1] - 29:21          12:4
 polysubstance [1] - 29:17        26:17                              remain [1] - 18:9                 sense [4] - 13:22, 15:9, 19:5,
 portion [4] - 22:10, 23:2,        questioning [2] - 9:7, 18:7       remember [1] - 25:16             33:4
23:7, 30:7                         questions [9] - 11:2, 14:12,      remove [1] - 10:12                series [1] - 16:14
 position [3] - 2:15, 7:4, 7:14   16:14, 16:23, 17:2, 20:16,         render [2] - 9:4, 9:9             served [2] - 4:16, 16:17
 possibility [2] - 3:2, 4:5       20:18, 21:24, 22:14                replaced [1] - 12:4               service [2] - 3:9, 16:13
 potency [1] - 28:22               quintessential [1] - 29:21        reported [2] - 1:19, 34:3         Service [1] - 15:7
 potential [1] - 32:7              quite [1] - 3:16                  Reporter [2] - 1:20, 34:2         serving [1] - 16:25
 potentially [3] - 3:8, 33:2,                                        represented [2] - 2:6, 2:8        set [2] - 17:24, 34:10
33:3                                             R                   request [2] - 17:7, 21:20         Seventh [3] - 1:17, 1:24,
 powerful [1] - 29:3                                                 requested [3] - 5:17, 5:20,      34:14
 preclude [3] - 24:6, 24:8,                                         32:8                               shorter [1] - 22:3
                                   race [2] - 17:20, 17:23
24:24                                                                requesting [2] - 24:9, 25:2       Shorthand [2] - 1:19, 34:2
                                   raised [1] - 29:20
 prefer [1] - 5:4                                                    require [1] - 8:24                shorthand [2] - 1:20, 34:4
                                   raises [1] - 9:25
 preference [3] - 5:2, 14:17,                                        requires [1] - 13:23              show [1] - 16:22
                                   random [1] - 14:8
15:4                                                                 research [1] - 31:5               showed [1] - 17:13
                                   randomly [1] - 9:20
 preferences [4] - 19:25,                                            reservation [4] - 13:5, 13:14,    sic [1] - 15:23
                                   Rapids [4] - 1:12, 1:18, 1:24,
20:2, 21:23, 22:2                                                   13:20, 13:21                       side [3] - 4:4, 4:7, 21:22
                                  34:14
 prejudice [2] - 6:15, 20:24                                         reserved [1] - 12:14              sidebar [5] - 10:1, 10:14,
                                   re [3] - 20:20, 33:11
 prejudicial [7] - 24:13,                                            response [9] - 21:19, 21:22,     10:15, 21:7
                                   re-calling [1] - 33:11
24:14, 24:16, 24:17, 24:19,                                         22:18, 22:21, 23:1, 24:12,         sidebars [1] - 20:21
                                   re-recrosses [1] - 20:20
28:9, 29:4                                                          24:14, 25:1, 30:12                 sides [1] - 5:9
                                   re-redirects [1] - 20:20
 prepare [1] - 6:8                                                   responsibility [2] - 6:25,        silent [1] - 18:10
                                   reached [1] - 16:16
 presence [1] - 21:6                                                7:11                               simply [4] - 10:13, 10:18,
                                   reaction [2] - 13:11, 21:21
 present [1] - 2:8                                                   rest [1] - 19:6                  14:17, 15:17
                                   read [6] - 8:7, 13:9, 13:12,
 President [1] - 15:8                                                result [1] - 29:17                Sioux [1] - 1:10
                                  14:6, 15:12, 15:17
 presumption [1] - 17:5                                              results [1] - 20:24               sit [2] - 5:3, 18:17
                                   real [1] - 4:21
 PRETRIAL [1] - 1:15                                                 review [1] - 13:10                sitting [1] - 14:3
                                   realize [1] - 17:17
 pretrial [1] - 2:5                                                  reviewed [2] - 22:9, 22:17        situation [1] - 26:15
                                   really [3] - 13:5, 21:5, 24:7
 pretty [1] - 15:6                                                   right-hand [1] - 11:9             skin [1] - 17:16
                                   reason [6] - 10:12, 20:15,
 primarily [1] - 14:12                                               RMR [2] - 1:23, 34:13             sold [4] - 26:6, 26:14, 27:17,
                                  24:24, 27:8, 27:14, 28:12
 print [1] - 34:4                                                    routinely [2] - 30:22, 30:23     28:2
                                   receiving [1] - 7:6
 pro [1] - 18:17                                                     row [3] - 11:10, 11:11, 11:20     sometimes [5] - 13:15,
                                   recognize [1] - 21:3
 probative [1] - 28:7                                                rows [1] - 11:25                 14:15, 14:16, 14:22, 21:4
                                   recognized [1] - 17:14
 proceedings [3] - 2:1, 34:4,                                        RPR [2] - 1:23, 34:13             somewhat [1] - 13:22
                                   recollection [1] - 20:13
34:6                                                                 rule [4] - 10:4, 21:15, 21:18,    soon [1] - 15:13
                                   record [3] - 6:19, 13:20, 34:6
 Proceedings [1] - 33:22                                            28:14                              sorry [4] - 5:1, 5:16, 22:9,
                                   recording [1] - 31:7
 process [4] - 9:18, 9:22,                                           Rule [1] - 28:18                 23:17
                                   recordings [1] - 31:9
10:20, 12:4                                                          rules [1] - 33:10                 sort [1] - 28:11
                                   recross [1] - 20:19
 prohibit [1] - 33:10                                                Rules [2] - 9:9, 9:10             sounds [1] - 3:9
                                   recrosses [1] - 20:20

      Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                      to purchase a complete copy of the transcript.
                                                                                                                                              6


 space [1] - 20:6                     talking [5] - 20:23, 20:25,        true [1] - 34:5                    viewable [1] - 6:13
 speaking [1] - 21:14                21:1, 26:13, 30:22                  trust [1] - 21:6                   views [1] - 17:15
 special [1] - 8:1                    tax [1] - 16:8                     try [5] - 8:23, 30:20, 32:13,      voir [11] - 10:7, 10:9, 10:10,
 specific [1] - 22:10                 technically [1] - 12:7            33:8, 33:9                         10:22, 14:11, 15:11, 19:2,
 specifically [2] - 13:18, 22:1       tell [4] - 4:11, 10:3, 15:18,      trying [4] - 14:4, 14:6, 24:8,    19:16, 19:18, 19:20
 speculate [1] - 20:22               17:9                               26:16                               voluntary [1] - 6:5
 speculation [3] - 20:23,             telling [1] - 4:9                  Tuesday [1] - 7:1                  VS [1] - 1:5
21:2, 28:9                            tendency [1] - 28:19               turn [5] - 10:8, 10:18, 11:15,
 speculative [1] - 27:10              tendered [1] - 5:18               11:20, 17:19                                      W
 spoken [1] - 3:9                     testified [1] - 16:20              turned [1] - 25:21
 stand [1] - 5:3                      testify [7] - 18:10, 25:12,        twice [4] - 23:24, 26:10,
                                                                                                            wait [2] - 21:11, 22:20
 standing [1] - 20:17                25:23, 25:24, 25:25, 28:2,         26:12, 29:18
                                                                                                            waiting [1] - 21:18
 start [3] - 11:9, 11:11, 21:10      29:7                                two [9] - 2:12, 2:14, 3:1, 3:4,
                                                                        3:19, 7:3, 9:12, 9:13, 22:13        want [27] - 2:9, 3:12, 5:5,
 starts [1] - 31:17                   testifying [4] - 3:17, 8:20,
                                                                                                           7:12, 7:24, 12:18, 14:23, 15:1,
 state [3] - 5:9, 16:16, 21:15       28:25, 33:1                         two-and-a-half [2] - 2:12,
                                                                                                           15:2, 16:18, 17:8, 17:25, 18:1,
 State [1] - 34:2                     testimony [14] - 24:7, 24:10,     2:14
                                                                                                           18:25, 19:2, 19:12, 19:24,
 statement [4] - 15:12, 26:8,        24:12, 24:22, 24:24, 27:10,         type [5] - 8:1, 9:13, 14:24,
                                                                                                           20:4, 20:5, 20:7, 20:14, 21:16,
26:9, 31:19                          28:17, 29:21, 29:23, 29:25,        16:21, 22:22
                                                                                                           22:23, 25:19, 26:5, 30:16,
 statements [1] - 26:18              30:5, 30:9                          typically [4] - 17:9, 21:20,
                                                                                                           33:9
 STATES [2] - 1:1, 1:3                THE [61] - 1:1, 1:1, 1:16, 2:2,   21:21, 33:8
                                                                                                            wanted [3] - 5:10, 22:21,
 States [6] - 1:11, 1:23, 2:3,       2:16, 2:20, 2:23, 2:25, 3:5,
                                                                                                           26:15
2:6, 34:13                           3:15, 3:20, 4:8, 4:23, 5:5,                       U                    wanting [1] - 27:12
 Stevenson [8] - 2:4, 5:23,          5:14, 5:22, 6:4, 6:18, 7:5,
                                     7:16, 7:17, 7:19, 7:20, 7:23,                                          warrant [1] - 3:14
7:12, 17:6, 23:3, 23:4, 25:17,
                                     7:24, 8:5, 8:7, 8:19, 8:22,         U.S [1] - 1:10                     warranted [1] - 30:4
27:23
                                     9:13, 9:17, 12:24, 13:3, 13:21,     ultimately [1] - 29:24             Washington [1] - 17:10
 STEVENSON [1] - 1:6
                                     15:10, 18:4, 18:8, 18:25,           uncommon [1] - 29:16               watching [2] - 14:4, 14:20
 Stevenson's [1] - 25:18
                                     19:12, 19:15, 19:22, 19:24,         uncredible [1] - 29:23             week [2] - 8:9, 32:16
 still [6] - 2:13, 4:3, 6:11, 7:8,
                                     22:5, 22:11, 22:16, 23:16,          under [3] - 9:9, 28:18, 34:5       welcome [1] - 17:1
30:3, 32:11
                                     25:4, 25:8, 26:3, 28:14, 30:15,     understandable [1] - 15:7          whatnot [1] - 13:17
 story [2] - 17:9, 27:12
                                     31:3, 31:12, 32:4, 32:9, 32:15,     unduly [1] - 24:13                 WHEREOF [1] - 34:10
 strategy [2] - 4:1, 4:2
                                     32:20, 32:23, 33:8, 33:17,          unfair [1] - 29:19                 white [1] - 17:13
 Street [2] - 1:10, 1:12
                                     33:20                               unfairly [3] - 24:17, 24:18,       Whoa [1] - 26:24
 strength [1] - 24:20
                                      they've [2] - 16:8, 27:17         29:4                                whoa [2] - 26:24
 strike [3] - 11:13, 11:17,
                                      thinking [3] - 11:6, 20:25,        UNITED [2] - 1:1, 1:3              wife [1] - 17:11
12:19
                                     21:20                               United [6] - 1:11, 1:23, 2:3,      Williams [1] - 34:3
 strikes [6] - 10:23, 10:25,
                                      third [3] - 7:2, 7:7, 7:11        2:6, 34:13                          WILLIAMS [1] - 1:16
11:5, 12:13, 12:14, 14:4
                                      thoughts [1] - 3:22                unless [3] - 18:23, 20:14,         wish [2] - 9:3, 11:13
 striking [4] - 12:16, 12:21,
                                      three [5] - 2:14, 4:4, 4:5,       21:16                               witness [19] - 3:13, 8:11,
13:7, 14:6
                                     4:10, 4:13                          up [21] - 5:23, 8:10, 9:25,       8:25, 9:1, 9:2, 9:4, 9:5, 15:14,
 strong [2] - 23:23, 24:4
                                      three-day [2] - 4:10, 4:13        10:14, 11:5, 15:20, 15:23,         15:15, 16:20, 20:12, 20:14,
 struck [3] - 12:2, 12:9, 12:11
                                      tied [2] - 8:14, 29:1             15:25, 16:14, 16:18, 16:23,        23:12, 23:13, 25:5, 28:25,
 stuff [1] - 8:12
                                      ties [1] - 16:10                  17:2, 17:13, 18:21, 19:7,          33:3, 33:4, 33:11
 subject [2] - 28:21, 29:25
                                      timeframe [1] - 32:10             22:20, 25:13, 26:13, 30:19,         WITNESS [1] - 34:10
 submit [1] - 24:18
                                      today [6] - 4:20, 4:21, 22:18,    31:24                               witnesses [16] - 2:20, 3:6,
 subpoena [1] - 3:10
                                     22:22, 23:1, 30:16                  upper [1] - 11:9                  3:17, 3:24, 4:6, 4:16, 4:22,
 subpoenas [2] - 4:18, 6:9
                                      together [1] - 32:17               US [2] - 14:15, 14:18             7:25, 8:1, 8:19, 15:16, 15:17,
 substance [1] - 29:18
                                      tomorrow [1] - 22:19               use [4] - 10:25, 14:9, 20:4,      15:18, 15:20, 16:1, 20:11
 substantially [1] - 13:7                                               24:20
                                      top [1] - 28:12                                                       wondering [1] - 14:21
 Suite [2] - 1:10, 1:12                                                  used [9] - 13:6, 23:16, 23:18,
                                      totally [1] - 5:23                                                    words [1] - 10:2
 super [1] - 27:2                                                       23:24, 24:1, 25:6, 27:2, 29:9,
                                      trafficking [1] - 33:5                                                work [2] - 9:1, 9:19
 supervision [1] - 34:5                                                 29:18
                                      train [1] - 5:13                                                      workable [1] - 32:18
 supply [1] - 29:12                                                      using [2] - 1:20, 14:10
                                      transcript [1] - 34:5                                                 worked [1] - 16:5
 surprise [1] - 17:12
                                      transcription [1] - 34:5                                              working [2] - 4:18, 4:20
 sustain [2] - 21:20, 21:21
 system [1] - 14:9
                                      trial [24] - 2:10, 2:18, 4:3,                     V                   worry [1] - 8:3
                                     4:10, 4:14, 6:8, 6:16, 6:17,
                                     8:11, 14:22, 15:21, 15:24,          value [1] - 28:8                                  Y
                 T                   15:25, 16:21, 21:9, 22:6,           verdict [2] - 16:16
                                     23:13, 30:3, 30:6, 31:2, 31:21,
                                                                         versus [1] - 2:3                   yesterday [2] - 4:18, 4:19
 talk [8] - 9:17, 18:13, 19:25,      31:23, 32:15
                                                                         video [2] - 31:7, 31:9             yourself [1] - 19:2
20:1, 21:5, 21:12, 30:16, 32:1        tried [1] - 21:3
                                                                         view [3] - 6:12, 7:21, 29:14
 talked [2] - 26:11, 33:6             trouble [1] - 16:9

       Contact Patrice Murray at 319-286-2338 or patrice_murray@iand.uscourts.gov
                       to purchase a complete copy of the transcript.
